DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1,19 and 21 the claim recites  “wherein the side wall is parallel to the case sidewall”. The originally filed disclosure does not evidence where the side wall is parallel to the case sidewall. The figures cannot be relied upon to teach this because they are not disclosed 
Claims 2-18 are rejected as being dependent on an independent claim reciting the language that contains subject matter, which was not described in the specification.
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
	Applicant argues that the prior art of Liu (US Patent Publication Numbers 2018/0074279 A1) fails to wherein the side wall is parallel to the case sidewall.  As mentioned above, no support can be found in the specification for wherein the side wall is parallel to the case sidewall. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Patent Publication Numbers 2018/0074279 A1) in view of Thode (US Patent Publication Number 2017/0256348 A1).

a first holder (25’), holding the first optical lens; a frame (21’) affixed to the base, and surrounding the first holder, wherein the frame (21’)comprises :a top wall having a plate-shape and does not parallel to an first optical axis of the first optical lens, and the top wall comprises a top wall surface facing the base: and a side wall having a plate-shape and extend from sides of the top wall along a direction that the first optical axis extends, a notch directly extending from the side wall to the top wall surface (See annotated Figure Above), a resilient element (22), connecting the first holder (25) to the frame (21); a first electromagnetic driving assembly (23” and 24”), disposed between the first holder and the frame, driving the first holder to move relative to the base along a direction parallel to an optical axis of the optical lens (.para. [0050]); a second holder, holding the second optical lens and movably connecting to the base; and a second electromagnetic driving assembly, disposed on an outer side of the second holder, driving the second holder to move relative to the base, wherein the frame does not surround the second holder when viewed along the optical axis (See Figure 6), the frame further comprises a notch directly extending from the side wall to the top wall surface (See Annotated Figure below),
  Liu fails to teach a frame having magnetically permeable material. In a related endeavor, Thode teaches a frame having magnetically permeable material (.para. [0030]), wherein the frame(120) comprises a sidewall extended along the optical axis, and the sidewall has a notch (See hole in the sidewall frame 120 in Figure 1 that corresponds to base 110) corresponding to the base (110). 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as 

    PNG
    media_image1.png
    238
    439
    media_image1.png
    Greyscale

Liu teaches, as claimed in claim 2, wherein the first electromagnetic driving assembly includes a magnetic element (23”) and a coil (24”), the coil is disposed on the first holder (25), and the magnetic element is disposed on an inner side of the frame and corresponds to the coil.
Liu teaches, as claimed in claim 4,  wherein the first holder (25”) has a rib protruding from an outer surface of the first holder along a direction perpendicular to the optical axis (see figure 11), and the frame contacts the rib when the first holder moves relative to the frame along the optical axis.
Liu teaches, as claimed in claim 5, wherein the projections of the first holder (25”) and the frame (21) onto a reference plane perpendicular to the optical axis at least partially overlap.
Liu teaches, as claimed in claim 6, wherein the second holder and the frame form a gap there between, and the second holder contacts the frame when the second holder moves relative to the base along a direction perpendicular to the optical axis (.para. [0050] and See Figure 11).
Liu teaches, as claimed in claim 7, wherein the first holder and the base form a gap there between, and the first holder contacts the base when the first holder moves relative to die base along a direction perpendicular to the optical axis (.para. [0050] and See Figure 11).

Liu teaches, as claimed in claim 11, wherein the first electromagnetic driving assembly includes a magnetic element (23”) and a coil (24”), the coil is disposed on the first holder, and the magnetic element is disposed on an inner side of the frame and corresponds to the coil.
Liu teaches, as claimed in claim 13,  wherein the first holder (25”) has a rib protruding from an outer surface of the first holder along a direction perpendicular to the optical axis (see figure 11), and the frame contacts the rib when the first holder moves relative to the frame along the optical axis.
Liu teaches, as claimed in claim 14, wherein the projections of the first holder (25”) and the frame (21) onto a reference plane perpendicular to the optical axis at least partially overlap.
Liu teaches, as claimed in claim 15, wherein the second holder and the frame form a gap therebetween, and the second holder contacts the frame when the second holder moves relative to the base along a direction perpendicular to the optical axis (.para. [0050] and See Figure 11).
Liu teaches, as claimed in claim 16, wherein the first holder and the base form a gap therebetween, and the first holder contacts the base when the first holder moves relative to die base along a direction perpendicular to the optical axis (.para. [0050] and See Figure 11).
Liu teaches, as claimed in claim 19, an electromagnetic driving mechanism for driving a first optical lens and a second optical lens, comprising: a base (30); a first holder (25’), holding 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu, with the frame, as taught by Thode, for the purpose of providing a magnetically conductive housing that closes the magnetic circuit required for the motion (.para. [0002]).
.

Claim 3, 8, 9, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Patent Publication Numbers 2018/0074279 A1) in view of Thode (US Patent Publication Number 2017/0256348 A1) as applied to claims 1 and 10 above, and further in view of Kang (US Patent Publication Number 2015/02964143 A1) .
Liu in view of Thode fail to teach, as claimed in claim 3, a shock absorbing material disposed between the frame and the first holder. In a related endeavor, Kang teaches a shock absorbing material disposed between the frame and the first holder (Abstract).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Kang, for the purpose of eliminating or reducing collisions between a lens unit and a housing (.para. [0009]).
Liu fails to teach, as claimed in claim 8, wherein the frame further comprises plastic material covering at least a part of the magnetically permeable material. In a related endeavor, Thode teaches wherein the frame covering at least a part of the magnetically permeable material (See Figure 1).  
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Thode, for the purpose of providing a magnetically conductive housing that closes the magnetic circuit required for the motion (.para. 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Kang, for the purpose of eliminating or reducing collisions between a lens unit and a housing (.para. [0009]).
Liu fails to teach, as claimed in claim 9, wherein the magnetically permeable material forms a main body of the frame, and the main body has a rectangular structure and four openings formed at four corners of the rectangular structure. In a related endeavor Thode teaches wherein the magnetically permeable material forms a main body of the frame, and the main body has a rectangular structure and four openings formed at four corners of the rectangular structure (see Figures 1-5).
Liu and Thode fail to teach, as claimed in claim 12, further comprising shock absorbing material disposed between the frame and the first holder. In a related endeavor, Kang teaches a shock absorbing material disposed between the frame and the first holder (Abstract).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Kang, for the purpose of eliminating or reducing collisions between a lens unit and a housing.  (.para. [0009]).
Liu fails to teach, as claimed in claim 17, wherein the frame further comprises plastic material covering at least a part of the magnetically permeable material. In a related endeavor, Thode teaches wherein the frame covering at least a part of the magnetically permeable material (Se Figure 1).  

Liu and Thode fail to teach the frame is made of a plastic material. In a related endeavor, Kang teaches a frame is made of a plastic material (.para. [0030]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Kang, for the purpose of eliminating or reducing collisions between a lens unit and a housing.  (.para. [0009]).
Liu fails to teach, as claimed in claim 18, wherein the magnetically permeable material forms a main body of the frame, and the main body has a rectangular structure and four openings formed at four corners of the rectangular structure. In a related endeavor Thode teaches wherein the magnetically permeable material forms a main body of the frame, and the main body has a rectangular structure and four openings formed at four corners of the rectangular structure (see Figures 1-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

08 March 2021


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872